PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,835,141
Issue Date: November 17, 2020
Application No. 15/577,696
Filing or 371(c) Date: 28 Nov 2017
Attorney Docket No. 5259-000261-US-NP
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed December 1, 2020 as a request under 37 CFR 3.81(b) to correct the assignee’s name on the front page of the above-identified patent.

The petition is DISMISSED.  

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter.  See also MPEP 1481.01.

The request under 37 CFR 3.81(b) was not accompanied by a statement that the assignment was submitted for recordation before issuance of the patent.  As petitioner has failed to comply with the provisions of 37 CFR 3.81(b), the request cannot be granted at this time.

Telephone inquiries concerning this decision on petition should be directed to Irvin Dingle at (571) 272-3210.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions